internal_revenue_service number release date index number -------------------------------- -------------------------------------------------------- ----------------------- ---------------------------- ------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc corp b01 plr-118520-12 date date parent parent ----------------------------------------------------------- ---------------------------------- ---------------------------------- subsidiary ----------------------------------------------------------- ---------------------------------- date date ------------------------ --------------------------- corporate official --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- dear -------------- this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election in particular parent is requesting an extension of time for the consolidated_group of which parent is the common parent to file an election to reattribute certain tax_attributes from subsidiary to parent under sec_1_1502-36 of the income_tax regulations the election additional information was submitted in documents dated date date and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group on date parent sold the stock of subsidiary to a buyer outside of the consolidated_group at a loss the stock sale was subject_to the unified_loss_rule ulr of sec_1_1502-36 after application of the first two steps in the ulr under sec_1_1502-36 and sec_1_1502-36 there was an attribute reduction amount under sec_1_1502-36 parent did not want the default rule_of sec_1_1502-36 to apply which would preserve the stock loss but reduce subsidiary’s tax_attributes parent also did not want subsidiary to retain its tax_attributes instead plr-118520-12 parent wished to file the election to reattribute a net_operating_loss nol_carryover from subsidiary to parent parent was required to file the election in order to reattribute the nol_carryover from subsidiary to parent the election was due on date but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for the parent group’s consolidated_income_tax_return for the taxable_year in which the sale of subsidiary stock occurred or any subsequent taxable_year parent has represented that it is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 parent has also represented that no portion of the attributes of subsidiary that have or will be reattributed pursuant to an election under sec_1 d i b have been or will be used by subsidiary sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income_tax_liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns sec_1_1502-36 and c provides rules that may reduce consolidated_group members’ basis in loss stock of a subsidiary when the stock is transferred if the subsidiary’s stock is still loss stock after the application of sec_1_1502-36 and c the general_rule of sec_1_1502-36 reduces the tax_attributes of s to the extent they duplicate a net_loss on shares of s stock transferred by members in one transaction however notwithstanding the above general_rule p may elect to reduce the potential for loss duplication and thereby reduce or avoid attribute reduction under sec_1 d i p may elect a to reduce all or any portion including any portion in excess of a specified amount of members' bases in transferred loss_shares of s stock b to reattribute all or any portion including any portion in excess of a specified amount of s's category a capital_loss carryovers category b net_operating_loss carryovers and category c attributes deferred deductions to the extent they would otherwise be subject_to reduction under sec_1_1502-36 or c any combination thereof sec_1_1502-36 states that the elections provided by sec_1_1502-36 are irrevocable and made in a statement entitled sec_1_1502-36 statement that must be included on or with the group’s timely filed return original or amended if filed by the plr-118520-12 due_date of the return including extensions for the taxable_year of the transfer of the subsidiary stock to which the election relates under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the election by a consolidated_group to reattribute tax_attributes from a subsidiary to the common parent under sec_1_1502-36 is a regulatory election therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for parent to file the election provided parent establishes to the satisfaction of the commissioner that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to timely make the election was discovered by the internal_revenue_service see sec_301_9100-3 based on the facts and information submitted including the affidavits submitted and the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly provided the parent group qualifies substantively to file the election we grant an extension of time under sec_301_9100-3 until sixty days from the date on this letter for parent to file the election parent may file the election under sec_1_1502-36 to reattribute an nol_carryover from subsidiary to parent by filing a sec_1_1502-36 statement that is included on or with form 1120x amended u s_corporation income_tax return for the taxable_year that includes date in accordance with the procedure set forth in sec_1 e a copy of this letter must be attached to the form 1120x if parent files form 1120x electronically parent may satisfy the requirement of attaching a copy of plr-118520-12 this letter by attaching a statement to the parent group’s amended_return that provides the date and control number plr-118520-12 of this letter_ruling the above extension of time is conditioned on the parent group’s and subsidiary’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money we express no opinion as to the parent group’s tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the income_tax returns involved except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter in particular we express no opinion with respect to whether parent qualifies substantively to make the election in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the internal_revenue_code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in this letter for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made under penalty of perjury by parent and company official the director however should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable continue to apply this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _____________________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc-
